Citation Nr: 0016231	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  00-09 693	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issues in question on December 6, 1990, a jurisdiction-
conferring notice of disagreement was presumed received by 
VA, and although the veteran and his attorney signed a fee 
agreement January 4, 1992, records show that the veteran 
retained his attorney within one year of the date of the 
Board's decision.  

2.  On January 4, 1992, the veteran and his attorney entered 
into a contingent attorney fee agreement which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.  

3.  A February 2000 RO rating decision granted increased 
evaluations for shell fragments wounds of the right thigh, 
right ankle, and left thigh, and these determinations 
resulted in past-due benefits being payable to the veteran.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the January 4, 
1992, attorney fee agreement for the receipt of increased 
compensation for shell fragments wounds of the right thigh, 
right ankle, and left thigh, have been met.  38 U.S.C.A. § 
5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on December 6, 
1990, denying entitlement to increased evaluations for a 
shell fragment wound of the right thigh, a shell fragment 
wound of the right ankle, and a shell fragment wound of the 
left thigh, each of which was then rated as 10 percent 
disabling.  Another decision was also issued on that day 
pertaining to the same veteran but a different issue.  
Thereafter, the veteran and his attorney entered into an 
attorney fee agreement to represent the veteran in his claims 
for VA benefits denied in the December 1990 Board decisions.  
It is noted that the fee agreement was signed January 4, 
1992, in excess of one year after the Board decisions.  
However, the Board finds the evidence dispositive as to the 
attorney's involvement in this matter within one year of the 
Board decisions.  At the time the fee agreement was entered 
into, the veteran was appealing the denial of his claims to 
the United States Court of Appeals for Veterans Claims 
(Court).  The attorney fee agreement called for the attorney 
to be paid on a contingent basis 20 percent of any past-due 
benefits directly by the VA.  

In May 1992, the Court issued an Order granting a Joint 
Motion submitted on behalf of the Secretary and the veteran 
to vacate both Board decisions issued on December 6, 1990, 
and to remand the cases to the Board for further action.  The 
issue involved in the December 1990 decision which is not the 
subject of this attorney fee case was processed immediately, 
while procedural as well as substantive changes in the 
relevant laws resulted in delay of the underlying claim 
relating to this current fee award.  In February 1998, the 
Board issued a decision remanding the case to the RO for 
development consistent with the Court Order.  Following the 
submission of additional evidence and additional examination 
of the veteran, the RO granted an increased disability 
evaluation of 30 percent for the right thigh, 20 percent for 
the right ankle, and 30 percent for the left thigh in a 
February 17, 2000, rating action, each effective from 
February 3, 1987.  Thereafter, by letters dated in April 
2000, the veteran and his attorney were informed as to past-
due benefits and the amount withheld for attorney fees.  In 
correspondence to the RO dated in April 2000, the veteran 
requested that the fees resulting from the February 2000 
rating decision be released to the attorney.  

Based on this evidence, the Board finds that the January 1992 
attorney fee agreement satisfied the eligibility requirements 
under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c) for 
payment of attorney's fees directly by VA out of past-due 
benefits.  Clearly the record includes a final decision 
promulgated by the Board and documentation reflecting the 
retention of counsel within one year of the Board's decision.  
Although there is evidence that the notice of disagreement 
(NOD) pertaining to that BVA decision was received prior to 
November 18, 1988, the Board notes that the Court assumed 
jurisdiction over the Board decision regardless of the NOD 
date.  The Board concludes that the Court identified a 
jurisdiction-conferring NOD.  

Subsequent to the Court Order, a question arose as to the 
whether the case was one over which the Court could assert 
jurisdiction in the wake of a Court precedent opinion on the 
subject of whether or not there could be multiple NOD's for 
one claim.  Ultimately, the theory of multiple NOD's was 
rejected.  See Hamilton v. Brown, 4 Vet. App. 528 (1993).  
Nonetheless, the Board notes that all of the parties agreed 
that this case would proceed.  

The Board therefore concludes that a jurisdiction-conferring 
NOD pertaining to the underlying matter was received by the 
VA, since the Court asserted jurisdiction and vacated both of 
the Board's December 1990 decisions.  See 38 U.S.C.A. 
§§ 7251, 7252 (West 1991 & Supp. 1999); Strott v. Derwinski, 
964 F.2d 1124, 1126 (Fed. Cir. 1992)  ("Congress chose to 
limit the jurisdiction of the Veterans Court to cases in 
which a NOD had been filed on or after November 18, 1988.").  
The Board will follow the decision of the Court based on the 
law of the case doctrine.  In Browder v. Brown, 5 Vet. App. 
268, 270 (1993), the Court described the law of the case 
doctrine: "When a case has been once decided by this court on 
appeal, and remanded to the circuit court, whatever was 
before this court, and disposed of by its decrees, is 
considered as finally settled.  The circuit court is bound by 
the decree as the law of the case, and must carry it into 
execution according to the mandate."  In re Sanford Fork & 
Tool Co., 160 U.S. 247, 255-6, S. Ct. 291, 293, 40 L. Ed. 414 
(1895).  Thus, since the Court determined that the NOD in 
fact conferred jurisdiction, Board will abide by the Court's 
determination.

Further, other requirements have been met.  The total fee 
(excluding expenses) does not exceed 20 percent of the total 
amount of past-due benefits awarded; the amount of the fee is 
contingent on whether the claim is resolved in a manner 
favorable to the veteran, and, as reflected in the RO's 
February 2000 letter, the award of past-due benefits resulted 
in a cash payment to the veteran from which a fee may be 
deducted.  See 38 C.F.R. § 20.609(h)(1).

In the aforementioned letters to the veteran and his 
attorney, the RO indicated that past-due benefits had been 
computed as $31,893.00, and that 20 percent of that amount, 
or $6378.60, representing the maximum past-due benefits 
allowable for attorney fees, was being withheld from the 
veteran's award pending a determination by the Board 
regarding the award of attorney fees in this case.  

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of the Fee Agreement 
of Smith, 4 Vet. App. 487, 492 (1993), vacated in part on 
other grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 
1994); Matter of the Fee Agreement of Vernon, 8 Vet. App. 
457, 459 (1996).  The Board notes that under 38 C.F.R. § 
20.609(f), fees that total no more than 20 percent of any 
past-due benefits awarded will be presumed to be reasonable.  
The Board concludes that the fee agreed to in this case is 
neither excessive nor unreasonable and is presumed to be 
reasonable.  See Matter of Fee Agreement of Smith, 4 Vet. 
App. at 492.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
increased compensation for the veteran's shell fragment 
wounds.  Past-due benefits is defined in 38 C.F.R. § 
20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., February 3, 1987, and the date of the grant of 
the benefit by the RO, i.e., February 17, 2000.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  See 38 C.F.R. 
§ 20.609(h)(3)(i) (1999).  Payment of monetary benefits 
based, as here, on an award of increased compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from March 1, 1987, as the veteran and 
his attorney were advised by the previously noted 
correspondence from the RO.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded for the 
grant of increased compensation for shell fragment wounds of 
the right thigh, right ankle, and left thigh, for the period 
of time between February 3, 1987, and February 17, 2000.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


